484 F.2d 118
Douglas Dale SUTTER, Appellant,v.UNITED STATES of America, Appellee.
No. 73-1668.
United States Court of Appeals,Ninth Circuit.
Sept. 5, 1973.

Joseph J. Mogilner, (argued), San Diego, Cal., for appellant.
William A. Bower, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before GOODWIN and WALLACE, Circuit Judges, and BYRNE,* District Judge.
PER CURIAM:


1
Appellant, convicted of violating 21 U.S.C. Sec. 841(a)(1) (possessing a controlled substance with intent to sell) appeals.  He asserts that the district court abused its discretion when it permitted the government to place in evidence three marijuana cigarettes found on his person at the time he was arrested with a commercial quantity of the substance in his automobile.


2
To keep out the evidence, the appellant had offered to stipulate that he was acquainted with the characteristics of marijuana, the principal purpose for which the three cigarettes were being offered.  The government rejected the stipulation.


3
We find no abuse of discretion.  See Deck v. United States, 395 F.2d 89 (9th Cir. 1968).


4
Affirmed.



*
 The Honorable William M. Byrne, Senior United States District Judge for the Central District of California, sitting by designation